DETAILED ACTION
1.          Claims 1-28 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
2.          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
3.          Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.

Information Disclosure Statement
4.          The information disclosure statement (IDS) submitted on 3/01/2022 has been found to be in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

Specification
5.          The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
6.          The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
7.           Claims 1-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 11,019,590 B2 (hereinafter “Patent”). Although the conflicting claims are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application (hereinafter “Application”) are transparently found in the Patent with obvious wording variations. Take an example of comparing claim 1 of the Application and claim 1 of the Patent:	
Application, Claim 1:
A method for wireless communications by a user equipment (UE), comprising: receiving, from a base station (BS), a timing advance (TA) command; 
rounding the TA command to a TA granularity for a member of a timing advance group (TAG), wherein the TA granularity of the TA command is associated with a subcarrier spacing (SCS) and members of the TAG associated with different numerologies comprise one or more members associated with different SCSs and wherein rounding the TA command to TA granularity comprises rounding the TA command based on an SCS associated with the member of the TAG; and applying a timing adjustment when transmitting an uplink transmission to the BS based, at least in part, on the rounded TA command.
Patent, Claim 1:
A method for wireless communications by a user equipment (UE), comprising: receiving, from a base station (BS), a timing advance (TA) command; 
rounding the TA command to a TA granularity for a timing advance group (TAG), wherein the TA granularity of the TA command is associated with an indicated subcarrier spacing (SCS) and members of the TAG associated with different numerologies comprise one or more members associated with different SCSs and wherein rounding the TA command to TA granularity comprises rounding the TA command based on an SCS associated with each member of the TAG; and 
applying a timing adjustment when transmitting an uplink transmission to the BS based, at least in part, on the TA granularity.


Claims 2-28 of the Application are transparently found in claims 2-28, respectively, of the Patent with obvious word variations.

Claim Interpretation
8.       The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

9.          The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
  As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
  Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
            Claim 16 has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
10.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.         The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

12.         Claims 1-7, 9-10, 14-22, and 26-28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by United States Patent Application Publication 2019/0082408 A1 to Kim et al. (hereinafter “Kim”) claiming benefit to and fully anticipated by provisionally-filed application 62/544238, filed August 11, 2017.
            Regarding Claim 1, Kim discloses a method for wireless communications by a user equipment (UE) (Kim: [0008] – “A method for adjusting uplink timing in a wireless communication system according to an embodiment of the present invention is performed by a user equipment…”), comprising: 
     receiving, from a base station (BS), a timing advance (TA) command (Kim: [0008] – “…receiving, from the base station, a timing advance (TA) command…”);
     rounding the TA command to a TA granularity for a member of a timing advance group (TAG) (Kim: [0247-0251] – corresponds to a minimum or maximum adjustment unit to the TA based on a sub-carrier spacing or numerology (or both), wherein a minimum adjustment value may be increased to a reference value (corresponding to normal/natural unit) and a maximum adjustment value may be decreased to the reference value.), wherein the TA granularity of the TA command is associated with a subcarrier spacing (SCS) (Kim: [0008] – “…wherein the TA command may be interpreted based on subcarrier spacing…”. See also [0013] – “…a maximum TA value indicated by the TA command may be configured based on a minimum subcarrier spacing of subcarrier spacings of frequency resource regions configuring the TAG.”) and members of the TAG associated with different numerologies comprise one or more members associated with different SCSs (Kim: [0169] – “…in the NR system, methods of supporting various numerologies for each component carrier (CC) may be taken into consideration.  In this case, the numerology may mean subcarrier spacing and a cyclic prefix (CP).” See also [0212] – “The subframe unit can be scaled (i.e., expanded or reduced) according to subcarrier spacing. Accordingly, timing into which the TA command is incorporated may be configured as an absolute time or may be configured in a symbol, a slot and/or a subframe unit configured in association with numerology or independently.”) and wherein rounding the TA command to TA granularity comprises rounding the TA command based on an SCS associated with the member of the TAG (Kim: [0234] – “That is, if the TAG consists of multiple numerologies, the TA command and/or maximum TA value for the corresponding TAG may be configured or interpreted based on a specific numerology configuring the corresponding TAG.” See also [0233-0237] – further includes interpreting the TA command based on a numerology and a sub-carrier spacing (SCS).); and
     applying a timing adjustment when transmitting an uplink transmission to the BS based, at least in part, on the rounded TA command (Kim: [0008] – “A method for adjusting uplink timing in a wireless communication system according to an embodiment of the present invention is performed by a user equipment and includes…receiving, from the base station, a timing advance (TA) command…and performing uplink transmission to the base station by applying a timing advance (TA) [adjustment] indicated by the TA command, wherein the TA command may be interpreted based on subcarrier spacing.”).
            Regarding Claim 2, Kim discloses the method of claim 1, wherein the SCS is the largest SCS in the TAG (Kim: [0234] – “…a TA command and/or a maximum TA value may be configured based on a specific numerology (e.g., the largest subcarrier spacing) belonging to the TAG.”).
            Regarding Claim 3, Kim discloses the method of claim 1, wherein the members of the TAG comprise one or more component carriers (Kim: [0244] – “…a TA command (i.e., TA command unit) and/or a maximum TA value may be determined based on the subcarrier spacing of a component carrier (CC) used by a base station…”. See also [0094-0097], [0127], and [0142] – carrier aggregation is utilized in (or for) a plurality TAGs, suggesting a plurality of component carriers per TAG(s).) or one or more bandwidth parts. 
            Regarding Claim 4, Kim discloses the method of claim 1, wherein applying the timing adjustment comprises applying the TA command differently based on an SCS associated with each member of the TAG (Kim: [0169] – “…in the NR system, methods of supporting various numerologies for each component carrier (CC) may be taken into consideration.  In this case, the numerology may mean subcarrier spacing and a cyclic prefix (CP).” See also [0212] – “The subframe unit can be scaled (i.e., expanded or reduced) according to subcarrier spacing. Accordingly, timing into which the TA command is incorporated may be configured as an absolute time or may be configured in a symbol, a slot and/or a subframe unit configured in association with numerology or independently.”. See also [0234] – “That is, if the TAG consists of multiple numerologies, the TA command and/or maximum TA value for the corresponding TAG may be configured or interpreted based on a specific numerology configuring the corresponding TAG.”).
            Regarding Claim 5, Kim discloses the method of claim 1, wherein:
     a SCS of a first member of the TAG is not an integer multiple of the SCS of the TA granularity (Interpreted to correspond to at least one member (component carrier) not having the same SCS as indicated in the TA configuration comprising the TA granularity, which is interpreted to correspond to a value based on a maximum or minimum sub-carrier spacing. This suggests members having different SCS, as described by Kim in at least [0013], [0212], [0218], [0220], [0222], [0233-0236], and [0242] – “…a TA command (i.e., TA command unit) and/or a maximum TA value may be determined based on the subcarrier spacing of a component carrier (CC) that has transmitted the corresponding signal.”) and
     rounding the TA command-comprises rounding the TA command to a granularity applied to the first member (Kim: [0247-0251] – corresponds to a minimum or maximum adjustment unit to the TA based on a sub-carrier spacing or numerology (or both), wherein a minimum adjustment value may be increased to a reference value (corresponding to normal/natural unit) and a maximum adjustment value may be decreased to the reference value.).
            Regarding Claim 6, Kim discloses the method of claim 5, wherein rounding the TA command comprises: 
     determining a TA based on an indicated largest SCS of the TAG, and rounding the first TA to a second TA (Kim: [0247-0251] – corresponds to a minimum or maximum adjustment unit to the TA based on a sub-carrier spacing or numerology (or both), wherein a minimum adjustment value may be increased to a reference value (corresponding to normal/natural unit) and a maximum adjustment value may be decreased to the reference value. This value is considered a second value based on an adjustment. See also [0234].).
            Regarding Claim 7, Kim discloses the method of claim 6, wherein rounding the TA command comprises one or more of: 
     rounding the TA command down to a nearest supported granularity, rounding the TA command up to a nearest supported granularity (Kim: [0247-0251] – corresponds to a minimum or maximum adjustment unit to the TA based on a sub-carrier spacing or numerology (or both), wherein a minimum adjustment value may be increased to a reference value (corresponding to normal/natural unit) and a maximum adjustment value may be decreased to the reference value. This value is considered a second value based on an adjustment. See also [0234].), or randomly rounding the TA command up or down to a nearest supported granularity.
            Regarding Claim 9, Kim discloses the method of claim 1, wherein: 
     an SCS of a first member of the TAG is not an integer multiple of the SCS of the TA granularity (Interpreted to correspond to at least one member (component carrier) not having the same SCS as indicated in the TA configuration comprising the TA granularity, which is interpreted to correspond to a value based on a maximum or minimum sub-carrier spacing. This suggests members having different SCS, as described by Kim in at least [0013], [0212], [0218], [0220], [0222], [0233-0236], and [0242] – “…a TA command (i.e., TA command unit) and/or a maximum TA value may be determined based on the subcarrier spacing of a component carrier (CC) that has transmitted the corresponding signal.”), and 
     rounding the TA command to the TA granularity comprises rounding a granularity applied to the first member to a nominal coarse TA granularity larger than the TA granularity (Kim: [0247-0251] – corresponds to a minimum or maximum adjustment unit to the TA based on a sub-carrier spacing or numerology (or both), wherein a minimum adjustment value may be increased to a reference value (corresponding to normal/natural unit) and a maximum adjustment value may be decreased to the reference value. This value is considered a second value based on an adjustment. See also [0234].).
            Regarding Claim 10, Kim discloses the method of claim 9, further comprising tracking a difference between the TA granularity associated with the SCS and the nominal coarse TA granularity applied to the first member of the TAG (Kim: [0210] – “TA tracking may be performed through a specific uplink signal (e.g., a PUSCH, a PUCCH or an SRS).  In this case, the TA tracking may mean an operation of determining whether TA needs to be modified or updated based on the uplink signal transmitted by the UE.” See also [0247].).
            Regarding Claim 14, Kim discloses the method of claim 1, wherein: 
     an SCS of a second member of the TAG is an integer multiple of the SCS of the TA granularity (Interpreted to correspond to at least one member (component carrier) not having the same SCS as indicated in the TA configuration comprising the TA granularity, which is interpreted to correspond to a value based on a maximum or minimum sub-carrier spacing. This suggests members having different SCS, as described by Kim in at least [0013], [0212], [0218], [0220], [0222], [0233-0236], and [0242] – “…a TA command (i.e., TA command unit) and/or a maximum TA value may be determined based on the subcarrier spacing of a component carrier (CC) that has transmitted the corresponding signal.”); and 
     applying the timing adjustment comprises applying the TA granularity to the second member (Kim: [0247-0251] – corresponds to a minimum or maximum adjustment unit to the TA based on a sub-carrier spacing or numerology (or both), wherein a minimum adjustment value may be increased to a reference value (corresponding to normal/natural unit) and a maximum adjustment value may be decreased to the reference value.).            
            Regarding Claim 15, Kim discloses the method of claim 1, wherein the members of the TAG associated with different numerologies comprise at least one of: 
     component carriers (CCs) (Kim: [0244] – “…a TA command (i.e., TA command unit) and/or a maximum TA value may be determined based on the subcarrier spacing of a component carrier (CC) used by a base station…”. See also [0094-0097], [0127], and [0142] – carrier aggregation is utilized in (or for) a plurality TAGs, suggesting a plurality of component carriers per TAG(s).) or bandwidth parts (BWPs) having different SCS.

            Claims 16-22 and 26, directed to an apparatus embodiment of claims 1-8, respectively, recite similar features as claims 1-8 and are therefore rejected upon the same grounds as claims 1-8. Please see above rejections of claims 1-8. Kim further discloses means for receiving (Kim: Figure 11 with [0032] and [0293-0295] – receiver module, element 1135), means for interpreting (Kim: Figure 11 with [0293-0295] – processor, element 1110), and means for applying (Kim: Figure 11 with [0293-0295] – processor, element 1110).

            Claims 27 and 28, directed to apparatus and article of manufacture embodiments, respectively, recite similar features as claim 1 and are therefore rejected upon the same grounds as claim 1. Please see above rejection of claim 1.
            
Allowable Subject Matter
13.         Claims 8, 11-13, and 23-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
14.         Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

15.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN H ELLIOTT IV whose telephone number is (571)270-7163. The examiner can normally be reached M, T, R, F 5:00 AM-5:00 PM, W 5:00 AM-3:00 PM (EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        October 17, 2022